UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 1) D. Medical Industries Ltd. (Name of Issuer) Ordinary Shares, Par Value NIS 0.32per Share (Title of Class of Securities) M28 (CUSIP Number) December 31, 2011 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed oRule 13d-1(b) xRule 13d-1(c) oRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. M2809110 2 Page 2 of 3 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) I.B.I Mutual Funds Management (1978) Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 374,590 shares* 6 SHARED VOTING POWER 0 shares 7 SOLE DISPOSITIVE POWER 374,590 shares* 8 SHARED DISPOSITIVE POWER 0 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 374,590 shares* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 4.59%** 12 TYPE OF REPORTING PERSON IV * I.B.I Mutual Funds Management (1978) Ltd. is holding the shares for the benefit of the clients of the mutual funds. I.B.I Mutual Funds Management (1978) Ltd. expressly disclaims beneficial ownership of all shares. ** Based on 8,167,306 ordinary shares outstanding as of December 31, 2011 (based on information provided by D. Medical Industries Ltd.). Item 1. (a) Name of issuer:D. Medical Industries Ltd. (b) Address of issuer’s principal executive offices: 7 Zabotinsky St., Moshe Aviv Tower, Ramat- Gan 52520, Israel. Item 2. (a) Name of person filing: I.B.I Mutual Funds Management (1978) Ltd. (b) Address of principal business office: 9 Ahad Haam, Tel Aviv Israel. (c) Citizenship:Israel. (d) Title of Class of Securities:ordinary shares, par value NIS 0.32 per share. (e) CUSIP Number -M28091102 Item 3. Not applicable. Item 4.Ownership. (a)See row 9 of cover page. (b)Percent of class:See row 11 of cover page. (c)Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: See row 5 of cover page. (ii) Shared power to vote or to direct the vote: See row 6 of cover page. (iii) Sole power to dispose or to direct the disposition: See row 7 of cover page. (iv) Shared power to dispose or to direct the disposition: See row 8 of cover page. Item 5.Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following x. Item 6.Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person. Not applicable. Item 8.Identification and Classification of Members of the Group. Not applicable Item 9.Notice of Dissolution of Group. Not applicable. Item 10.Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose of effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 9, 2012 Dror Tenne By: /s/Dror Tenne Dror Tenne, Chief Financial Officer Page3 of 3
